Citation Nr: 1046839	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals of 
a right little finger injury, with very slight deformity and 
episodic pain.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as due to post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	None	


ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from February 1980 to April 
1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A claim of service connection may include any disability that may 
reasonably be encompassed by several factors, including the 
claimant's description of the claim, the symptoms the claimant 
describes and the information the claimant submits or that VA 
obtains in support of the claim.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  In the present case, information obtained 
in support of the Veteran's claim has indicated diagnoses of 
PTSD, depression and attention deficit disorder, which are 
reportedly connected to his military service.  Therefore, his 
claim has been recharacterized more broadly as entitlement to 
service connection for an acquired psychiatric disability to 
include PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Most recently in September 2009, the Veteran requested a personal 
hearing before a member of the Board, seated at the RO; 
nevertheless, the Veteran's claim was presented to the Board, 
without granting his requested hearing.  Therefore, because the 
Veteran has not yet been afforded such a hearing, a remand of 
this appeal is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before 
a member of the Board sitting at the RO.  He 
must be given adequate notice of the date and 
place of the hearing.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

